I think the judgment of the Court of Tax Review should be affirmed and the 1933 act should be upheld as a valid legislative fixing of salaries throughout the state, based then upon the 1930 Federal Census, but subject to change when the 1940 Federal Census showed sufficient change in the population of any county to change it from one salary bracket to one above or below.
In this character of act I think the title not fatally defective, that the act was fully effective, with uniformity over the state, as applied to the 1930 Census so long as that remained the official census; that the act by specific and valid provision, and to promote and continue uniformity over the state, made the 1940 Federal Census applicable when that later general census should be properly established.
While this conclusion would result in a raise of salaries since 1940 in several counties, and a decrease in salaries in near the same number of counties, all salaries are still uniform throughout the state, based on actual population as shown by Federal Census, and I think this result quite fair and wholesome.
I am authorized to say that CORN, V. C. J., and HURST, J., concur in these views.